DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-11, 14, 16-17, 19, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 10-11, 14, 16-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Wilf et al. (US2015/0242707) and Kaneda et al. (US2007/0122036).
To claim 1, Ho teach a digital image processing system (Figs. 1, 11), comprising: 
a computer processor (paragraph 0033) configured to rank and order digital images, and a display device (paragraph 0030) configured to display the digital images according to said rank and order (paragraph 0046, selected templates can indicate how to sequence or otherwise place the images in the summary, e.g., a particular order, emphasizing or weighting some images before others, etc.; paragraph 0078, template can select, based on tracked scores, images or image combinations and determine the order of these images in the visualization; paragraphs 0093-0101), wherein the computer processor ranks and orders the digital images by: 
receiving a designation of a digital image collection from a user, wherein the digital image collection comprises digital images (202-206 of Fig. 2, paragraphs 0038-0039, user can provide, select, or designate one or more of the images in the set to obtain for processing); 
detecting each face of each individual depicted in the digital images by locating and measuring facial feature points of each face within the digital images (paragraphs 0055-0057); 
determining when all faces depicted in the digital images have been detected; separating the digital images into groups by subject individuals based on the detected faces of each individual in the digital images (208 of Fig. 2, 312 of Fig. 3, paragraphs 0058, 0082, the images in the set can be clustered based on detected face similarity, allowing detected faces that are likely to depict the same person to be clustered together); 

re-sequencing (paragraph 0062, templates selection by user may be changed, which means re-sequencing inherent) the groups of digital images grouped by subject individuals (paragraph 0082, same person clustering before template is applied, which makes re-sequencing may be by subject individual), wherein re-sequencing arranges the digital images in each group based on the expression assigned to the subject individual for each group along an emotional state vector; and presenting the re-sequenced groups of digital images to a user via the display device (paragraph 0098, emotion template and/or emotion change template was used to select the images for the visualization, the selected images are placed in the visualization in an order based on available placement instructions for the emotion template, wherein said order may be an order or emotional state vector of angry faces, sad faces, and happy faces).
But, Ho do not expressly disclose normalizing the measured facial feature points for each face of each individual depicted in the digital images.

Kaneda teach an image processing system normalizing the measured facial feature points for each face of each individual depicted in the digital images for facial expression recognition with lookup table (Fig. 1, paragraphs 0087-0089, 0172, 0180, 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Wilf and Kaneda into the system of Ho, in order to further implementation of facial recognition and expression analysis.



To claim 2, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the display device is configured to display digital images in a static, dynamic, or navigable manner, in a linear, sequential, 2D, or 3D format (images are 2D or 3D) (paragraphs 0007, 0021-0022). 

To claim 3, Ho, Wilf and Kaneda teach claim 1.


To claim 5, Ho, Wilf and Kaneda teach claim 1.
Ho teach further comprising a user selection interface and wherein the display device is incorporated as a graphic overlay, chatbot, API, or website application on a phone, tablet or retail kiosk photo (Fig. 11, paragraph 0126). 

To claim 6, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the computer processor is further configured to augment re-sequencing the groups of digital images is further based on a human operator visually perceivable facial expression determination process (paragraphs 0076, 0079). 

To claim 7, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein measuring facial feature points comprises measuring positons, orientations, and shapes of at least one selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0055-0057, 0083). 

To claim 10, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the re-sequenced groups of digital images are presented according to a presentation format selected from the group consisting of: random, sequential, chronological, a single axis presentation, dual axis presentation, or multiple axis presentation (paragraphs 0107, 

To claim 11, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images comprises presenting textual terms or icons reflecting general emotional selection option categories (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, also admitted by applicant as prior art). 

To claim 14, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images includes presenting on the display device a "more like this" option (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, hence Official Notice is taken). 

To claim 16, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein detecting each face of each individual depicted in the digital images comprises using a processing technique selected from the group consisting of: face detection, feature 

To claim 19, Ho, Wilf and Kaneda teach claim 10.
Ho teach further comprising a graphic user interface configured to receive a user selection of a presentation format (paragraphs 0089-0092). 

To claim 17, Ho, Wilf and Kaneda teach claim 16.
Ho teach wherein the feature extraction technique selected from the group consisting of: multilayer perceptron (MLP), radial basis function network (RBFN), support vector machine (SVM), and rule based classifiers to classify visually perceivable facial expressions (paragraphs 0117, 0143, 0147-0148, 0159, 0175, 0185, 0267, 0298-0299, 0306, 0314, SVM classifier).

To claim 22, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the computer processor is further configured to use visually perceivable facial expressions to trigger an image capture device or to tag an image in real time (paragraphs 0059, 0127). 

To claim 23, Ho, Wilf and Kaneda teach claim 7. 
Ho teach wherein the computer processor is further configured to selectively change a visually perceivable facial expression by digitally modifying one or more of the positions, orientations, or shapes of a feature selected from the group consisting of: eyes, eye brows, eye lids, 

To claim 24, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the computer processor is further configured to replicate selected facial images and selectively change a visually perceivable facial expression to fill in gaps in expressions types or to enhance emotional granularity (replication with selective change is well-known image process techniques, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for expand emotion categories, Official Notice is also taken).





Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Wilf et al. (US2015/0242707), Kaneda et al. (US2007/0122036) in view of Grundmann et al. (US10191920).
To claim 21, Ho teach claim 1.
But, Ho, Wilf and Kaneda do not expressly disclose wherein the computer processor is configured to modify the digital images for use as emoticons, emoji, or avatars.
	 Grundmann teach modifying the digital images for use as emoticons, emoji, or avatars (abstract, Fig. 4 and related disclosure), which would have been obvious to one of ordinary skill 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 9, 2021